Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was To (US. 20110098531), wherein To discloses the claimed invention except that advancing the intervertebral implant in an unexpanded state through the instrument through the Kambin’s triangle generally along said trajectory into the intervertebral space, wherein the intervertebral implant includes upper and lower body portions that each define a respective enclosed aperture extending therethrough along a direction, and the upper and lower body portions are spaced from each other along the direction so as to define a first height when the intervertebral implant is in the unexpanded state; and after the advancing step, expanding the intervertebral implant from the unexpanded state to an expanded state whereby the top and bottom surfaces are spaced from each other so as to define a second height that is greater than the first height, therefore the present invention is allowable over the prior art of To.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/Primary Examiner, Art Unit 3775